UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4455


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCO WIGFALL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:09-cr-00039-FDW-9)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon Massie, MASSIE LAW PLLC, Charlotte, North Carolina, for Appellant. Jill
Westmoreland Rose, United States Attorney, Anthony J. Enright, Assistant United States
Attorney, UNITED STATES ATTORNEY’S OFFICE, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marco Wigfall appeals the district court’s judgment revoking his supervised

release and sentencing him to 15 months’ imprisonment. Wigfall argues on appeal that

his sentence is substantively unreasonable. We affirm.

      “A district court has broad discretion when imposing a sentence upon revocation

of supervised release. We will affirm a revocation sentence if it is within the statutory

maximum and is not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013) (internal quotation marks omitted).        “When reviewing whether a

revocation sentence is plainly unreasonable, we must first determine whether it is

unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).

“[A] revocation sentence is substantively reasonable if the court sufficiently states a

proper basis for its conclusion that the defendant should receive the sentence imposed.”

United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (alteration and internal

quotation marks omitted).

      Applying these standards, we find that Wigfall’s sentence is not unreasonable,

much less plainly so. Accordingly, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            2